83155: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26884: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83155


Short Caption:LAS VEGAS SURGICARE, LTD. VS. DIST. CT. (MARQUEZ-ESPINO)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A780341Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Surgicare, Ltd.Tyson J. Dobbs
							(Hall Prangle & Schoonveld, LLC/Las Vegas)
						


Real Party in InterestAllery Kane Marquez-EspinoSiria L. Gutierrez
							(Bighorn Law/Las Vegas)
						Kimball J. Jones
							(Bighorn Law/Las Vegas)
						


RespondentDavid M. Jones


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


07/06/2021Filing FeeFiling fee paid. E-Payment $250.00 from Tyson J. Dobbs. (SC)


07/06/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-19214




07/06/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-19215




07/06/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-19216




07/06/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-19217




09/16/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26884




10/11/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-29016




10/11/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View